


110 HRES 1097 EH: Expressing support for the designation of

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1097
		In the House of Representatives, U.
		  S.,
		
			April 16, 2008
		
		RESOLUTION
		Expressing support for the designation of
		  the month of April 2008, as National Child Abuse Prevention Month to provide
		  attention to the tragic circumstances that face some of our Nation’s children
		  on a daily basis and to underscore our commitment to preventing child abuse and
		  neglect so that all children can live in safety and security.
	
	
		Whereas in 2006, an estimated 905,000 children were
			 determined to be victims of abuse or neglect out of an estimated 6,100,000
			 children referred for investigations and assessments;
		Whereas the number of children who received an
			 investigation or assessment by Child Protective Services increased by 333,000
			 from 2002 to 2006;
		Whereas in 2006, an estimated 1,530 children died
			 tragically as a result of abuse or neglect;
		Whereas some of the most vulnerable children in our Nation
			 are the most likely to be maltreated, with the youngest suffering the highest
			 rate of victimization and children with disabilities also experiencing a high
			 risk of maltreatment;
		Whereas 91,278 of the victims of abuse and neglect had not
			 yet reached their first birthday, with more than 84 percent being less than a
			 month old;
		Whereas children who are abused or neglected are at higher
			 risk in adulthood for health problems such as alcoholism, depression, drug
			 abuse, eating disorders, obesity, suicide, and certain chronic diseases;
		Whereas a National Institute of Justice study indicated
			 abuse or neglect during childhood increased the likelihood of arrest as a
			 juvenile by 59 percent and adult criminal behavior by 28 percent;
		Whereas it is estimated that approximately one-third of
			 abused and neglected children grow up to victimize their own children;
		Whereas 25 percent of children maltreated in 2006 had
			 prior history of victimization.
		Whereas child abuse and neglect can have long-term
			 economic and societal costs;
		Whereas community-based services to overburdened families
			 are far less costly than the emotional and physical damage inflicted on
			 children or the costs of child protective services, law enforcement, courts,
			 foster care, health care, and the treatment of adults recovering from child
			 abuse;
		Whereas the annual estimated cost to the United States for
			 not preventing child abuse and neglect is approximately $104,000,000,000,
			 according to a 2008 report by Prevent Child Abuse America;
		Whereas child protection agencies are unable to provide
			 important follow-up services such as counseling or case management to 40
			 percent of the abused and neglected children on their caseloads; and
		Whereas it is appropriate to designate the month of April
			 2008, as National Child Abuse Prevention Month: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)expresses support for the designation of
			 National Child Abuse Prevention Month;
			(2)should increase
			 public awareness of child abuse and neglect prevention and should continue to
			 work with the States to reduce the incidence of child abuse and neglect;
			 and
			(3)should recognize
			 that child abuse and neglect prevention programs reduce child maltreatment,
			 strengthen families, reduce mental illness, deter criminal behavior, and
			 contribute to children’s positive emotional, academic, social, and cognitive
			 development.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
